     Case 2:19-cv-02142-WBS-EFB Document 134 Filed 09/17/20 Page 1 of 5


 1   JEFFREY BOSSERT CLARK
     Assistant Attorney General
 2   JONATHAN D. BRIGHTBILL
     Principal Deputy Assistant Attorney General
 3
     PAUL E. SALAMANCA
 4   R. JUSTIN SMITH
     PETER J. MCVEIGH
 5   STEVEN W. BARNETT
     HUNTER J. KENDRICK
 6   Attorneys
 7   Environment & Natural Resources Division
     U.S. Department of Justice
 8   950 Pennsylvania Ave., N.W., Room 2139
     Washington, D.C. 20530
 9   Attorneys for the United States
10                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                         )       No. 2:19-cv-02142-WBS-EFB
12                                                     )
                      Plaintiff,                       )
13                                                     )       AMENDED REPRESENTATION
             v.                                        )       STATEMENT ACCOMPANYING
14                                                     )       PLAINTIFF UNITED STATES OF
     THE STATE OF CALIFORNIA; GAVIN                    )       AMERICA’S NOTICE OF APPEAL
15   C. NEWSOM, in his official capacity as            )
     Governor of the State of California; THE          )
16   CALIFORNIA AIR RESOURCES BOARD; )
     MARY D. NICHOLS, in her official                  )
17   capacities as Chair of the California Air         )
     Resources Board and as Vice Chair and a board )
18   member of the Western Climate Initiative, Inc.; )
     WESTERN CLIMATE INITIATIVE, INC.;                 )
19   JARED BLUMENFELD, in his official                 )
     capacities as Secretary for Environmental         )
20   Protection and as a board member of the           )
     Western Climate Initiative, Inc.; KIP LIPPER, )
21   in his official capacity as a board member of the )
     Western Climate Initiative, Inc., and RICHARD )
22   BLOOM, in his official capacity as a board        )
     member of the Western Climate Initiative, Inc., )
23                                                     )
                      Defendants.                      )
24                                                     )
25           Pursuant to Circuit Rules 3-2(b) and 12-2, Appellants provide this Amended
26   Representation Statement of all parties to this action.
27    Appellant United States of America                Jeffrey Bossert Clark
28                                                      950 Pennsylvania Ave., N.W.
     Plaintiff United States of America’s Amended Representation Statement                 Page 1
     Case 2:19-cv-02142-WBS-EFB Document 134 Filed 09/17/20 Page 2 of 5


 1                                                      Washington, D.C. 20530
                                                        Jclark@enrd.usdoj.gov
 2                                                      202-514-2701
 3
                                                        Jonathan D. Brightbill
 4                                                      950 Pennsylvania Ave., N.W.
                                                        Washington, D.C. 20530
 5                                                      Jonathan.Brightbill@usdoj.gov
                                                        202-514-2701
 6

 7                                                      Paul E. Salamanca
                                                        950 Pennsylvania Ave., N.W.
 8                                                      Washington, D.C. 20530
                                                        Paul.Salamanca@usdoj.gov
 9                                                      202-598-7264
10                                                      R. Justin Smith
11                                                      950 Pennsylvania Ave., N.W.
                                                        Washington, D.C. 20530
12                                                      Justin.Smith@usdoj.gov
                                                        202-514-0750
13
                                                        Steven W. Barnett
14                                                      950 Pennsylvania Ave., N.W.
15                                                      Washington, D.C. 20530
                                                        Steven.Barnett@usdoj.gov
16                                                      202-305-0472

17                                                      Hunter J. Kendrick
                                                        950 Pennsylvania Ave., N.W.
18
                                                        Washington, D.C. 20530
19                                                      Hunter.J.Kendrick@usdoj.gov
                                                        202-514-3473
20
                                                        Peter J. McVeigh
21                                                      950 Pennsylvania Ave., N.W.
                                                        Washington, D.C. 20530
22
                                                        Peter.McVeigh@usdoj.gov
23                                                      202-514-4642

24    Appellees State of California                     Margaret E. Meckenstock
      Gavin C. Newsom                                   1515 Clay Street, 20th Floor
25    California Air Resources Board                    Oakland, CA 94612
                                                        Elaine.Meckenstock@doj.ca.gov
26                                                      510-879-0299
27
                                                        Michael P. Cayaban
28
     Plaintiff United States of America’s Amended Representation Statement              Page 2
     Case 2:19-cv-02142-WBS-EFB Document 134 Filed 09/17/20 Page 3 of 5


 1                                                      600 West Broadway, Suite 1800
                                                        San Diego, CA 92101
 2                                                      Mike.Cayaban@doj.ca.gov
                                                        619-738-9313
 3

 4                                                      Michael S. Dorsi
                                                        455 Golden Gate Ave., Suite 11000
 5                                                      San Francisco, CA 94102
                                                        Michael.Dorsi@doj.ca.gov
 6                                                      415-510-3802
 7
                                                        Phillip M. Hoos
 8                                                      600 W. Broadway. Suite 1800
                                                        San Diego, CA 92101
 9                                                      Phillipm.Hoos@doj.ca.gov
                                                        619-738-9301
10

11                                                      Theodore A.B. McCombs
                                                        600 W. Broadway. Suite 1800
12                                                      San Diego, CA 92101
                                                        Theodore.McCombs@doj.ca.gov
13                                                      619-738-9003
14    Appellees Mary D. Nichols                         Margaret E. Meckenstock
      Jared Blumenfeld                                  1515 Clay Street, 20th Floor
15
                                                        Oakland, CA 94612
16                                                      Elaine.Meckenstock@doj.ca.gov
                                                        510-879-0299
17
                                                        Michael P. Cayaban
18                                                      600 West Broadway, Suite 1800
                                                        San Diego, CA 92101
19
                                                        Mike.Cayaban@doj.ca.gov
20                                                      619-738-9313

21                                                      Michael S. Dorsi
                                                        455 Golden Gate Ave., Suite 11000
22                                                      San Francisco, CA 94102
                                                        Michael.Dorsi@doj.ca.gov
23
                                                        415-510-3802
24
                                                        Monica H. Folsom
25                                                      500 Capital Mall, Suite 1550
                                                        Sacramento, CA 95814
26                                                      Mfolsom@delfinomadden.com
27                                                      916-661-5701

28
     Plaintiff United States of America’s Amended Representation Statement                  Page 3
     Case 2:19-cv-02142-WBS-EFB Document 134 Filed 09/17/20 Page 4 of 5


 1                                                      Phillip M. Hoos
                                                        600 W. Broadway. Suite 1800
 2                                                      San Diego, CA 92101
                                                        Phillipm.Hoos@doj.ca.gov
 3
                                                        619-738-9301
 4
                                                        Kristin N. Ivanco
 5                                                      500 Capital Mall, Suite 1550
                                                        Sacramento, CA 95814
 6                                                      Kivanco@delfinomadden.com
 7                                                      916-661-5700

 8                                                      Theodore A.B. McCombs
                                                        600 W. Broadway. Suite 1800
 9                                                      San Diego, CA 92101
                                                        Theodore.McCombs@doj.ca.gov
10                                                      619-738-9003
11    Appellees Western Climate Initiative,             Monica H. Folsom
      Inc.                                              500 Capital Mall, Suite 1550
12    Kip Lipper                                        Sacramento, CA 95814
      Richard Bloom                                     Mfolsom@delfinomadden.com
13
                                                        916-661-5701
14
                                                        Kristin N. Ivanco
15                                                      500 Capital Mall, Suite 1550
                                                        Sacramento, CA 95814
16
                                                        Kivanco@delfinomadden.com
17                                                      916-661-5700

18    Intervenors Environmental Defense Fund Matthew D. Zinn
      Natural Resources Defense Council      396 Hayes Street
19                                           San Francisco, CA 94102
                                             Zinn@smwlaw.com
20                                           415-552-7272
21
                                                        Patrick L. Woolsey
22                                                      396 Hayes Street
                                                        San Francisco, CA 94102
23                                                      Pwoolsey@smwlaw.com
                                                        415-552-7272
24

25    Intervenor International Emissions                Nicholas W. Van Aelstyn
      Trading Association                               4 Embarcadero Center, 17th Floor
26                                                      San Francisco, CA 94111
                                                        Nvanaelstyn@sheppardmullin.com
27                                                      415-434-9100
                                                        Zachary M. Norris
28
     Plaintiff United States of America’s Amended Representation Statement                 Page 4
     Case 2:19-cv-02142-WBS-EFB Document 134 Filed 09/17/20 Page 5 of 5


 1                                                      333 S. Hope St., 43rd Floor
                                                        Los Angeles, CA 90071-1422
 2                                                      Znorris@sheppardmullin.com
                                                        213-620-1780
 3

 4

 5
             Dated: September 17, 2020.
 6

 7
                                                                Respectfully submitted,
 8
                                                                /s/ Paul E. Salamanca
 9                                                              JEFFREY BOSSERT CLARK
                                                                Assistant Attorney General
10                                                              JONATHAN D. BRIGHTBILL
                                                                Principal Deputy Assistant Attorney
11                                                              General
12                                                              PAUL E. SALAMANCA
                                                                R. JUSTIN SMITH
13                                                              PETER J. MCVEIGH
                                                                STEVEN W. BARNETT
14                                                              HUNTER J. KENDRICK
15
                                                                Attorneys
16                                                              Environment & Natural Resources
                                                                Division
17                                                              U.S. Department of Justice
18
19

20

21

22

23

24

25

26

27

28
     Plaintiff United States of America’s Amended Representation Statement                     Page 5
